
	
		I
		111th CONGRESS
		2d Session
		H. R. 6056
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain employee-funded pensions created before June 25, 1959, in the same
		  manner as qualified trusts for purposes of unrelated debt-financed income
		  derived from real property, and to increase the limitation on elective
		  deferrals to such employee-funded pensions.
	
	
		1.Exemption for income from
			 leveraged real estate held by 501(c)(18)
			 trust
			(a)In
			 generalSubparagraph (C) of
			 section 514(c)(9) of the Internal Revenue Code of 1986 (relating to real
			 property acquired by a qualified organization) is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting ; or, and by adding at the end the
			 following new clause:
				
					(v)a trust described in section
				501(c)(18).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			2.Elective deferral
			 parity for 501(c)(18) trusts
			(a)In
			 generalSubparagraph (A) of
			 section 219(b)(3) of the Internal Revenue Code of 1986 (relating to plans under
			 section 501(c)(18)) is amended by striking $7,000 and inserting
			 the amount in effect for the taxable year under section
			 402(g)(1)(B).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
